Case 1:18-cv-00570-JJM-LDA Document 1-2 Filed 10/15/18 Page 1 of 5 PageID #: 15




    EXHIBIT
                                  2
                            •
Case 1:18-cv-00570-JJM-LDA Document 1-2 Filed 10/15/18 Page 2 of 5 PageID #: 16




                                                                                                             16731
                                                                                        MIN # 1002063-0000016731-4




                                                         NOTE
           OCTOBER 30, 2003                                 CRANSTON                           RHODE ISLAND
                   [Date]                                         [City]                              [State]

  160-162 WHITTLER AVENUE, PROVIDENCE, RHODE ISLAND 02909

                                                      [Property Address]

  1. BORROWER'S PROMISE TO PAY
         In return for a loan that I have received, I promise to pay U.S. $ 140,000.00                          (this amount
  is called "Principal"), plus interest, to the order of the Lender. The Lender is
  DOMESTIC BANK, A FEDERAL SAVINGS BANK

  I will make all payments under this Note in the form of cash, check or money order.
         I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer
  and who is entitled to receive payments under this Note is called the "Note Holder."
  2. INTEREST
         Interest will be charged on unpaid principal until the Tull amount of Principal has been paid. I will pay interest
  at a yearly rate of                    8.50000 %.
       The interest rate required by this Section 2 is the rate I will pay both before and after any default described in
  Section 6(B) of this Note.
  3. PAYMENTS
         (A) Time and Place of Payments
         I will pay principal and interest by making a payment every month.
         I will make my monthly payment on the 01ST day of each month beginning on JANUARY 01, 2004
  I will make these payments every month until I have paid all of the principal and interest and any other charges
  described below that I may owe under this Note. Each monthly payment will be applied as of its scheduled due date
  and will be applied to interest before Principal. If, on DECEMBER 01, 2033              , I still owe amounts under this
  Note, I will pay those amounts in full on that date, which is called the "Maturity Date."
         I will make my monthly payments at
  815 RESERVOIR AVENUE, CRANSTON, RHODE ISLAND 02910

   or at a different place if required by the Note Holder.
          (B) Amount of Monthly Payments
          My monthly payment will be in the amount of U.S. $ 1,076.48
   4. BORROWER'S RIGHT TO PREPAY
          I have the right to make payments of Principal at any time before they are due. A payment of Principal only is
   known as a "Prepayment" When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I
   may not designate a payment as a Prepayment if I have not made all the monthly payments d under the Note.
   MULTISTATE FIXED RATE NOTE-Single Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                           orm 32001/01
   ZA85 : 05/02                                     (Page 1 of 4)
                            •
Case 1:18-cv-00570-JJM-LDA Document 1-2 Filed 10/15/18 Page 3 of 5 PageID #: 17




        I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder
   will use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder
   may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my
   Prepayment to reduce the Principal amount of the Note. If I make a partial Prepayment, there will be no changes in
   the due date or in the amount of my monthly payment unless the Note Holder agrees in writing to those changes.
   5. LOAN CHARGES
        If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
   interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
   then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
   and (b) any sums already collected from me which exceeded permitted limits will be refunded to me. The Note
   Holder may choose to make this refund by reducing the Principal I owe under this Note or by making a direct
   payment to me. If a refund reduces Principal, the reduction will be treated as a partial Prepayment.
   6. BORROWER'S FAILURE TO PAY AS REQUIRED
        (A) Late Charge for Overdue Payments
        If the Note Holder has not received the full amount of any monthly payment by the end of 15
   calendar days after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be
      5.000                   % of my overdue payment of principal and interest. I will pay this late charge promptly
   but only once on each late payment.
        (B) Default
        If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.
        (C) Notice of Default
        If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue
   amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which
   has not been paid and all the interest that I owe on that amount. That date must be at least 30 days after the date on
   which the notice is mailed to me or delivered by other means.
        (D) No Waiver By Note Holder
        Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as
   described above, the Note Holder will still have the right to do so if I am in default at a later time,
        (E) Payment of Note Holder's Costs and Expenses
        If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the
   right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
   applicable law. Those expenses include, for example, reasonable attorneys' fees.
   7. GIVING OF NOTICES
        Unless applicable law requires a different method, any notice that must be given to me under this Note will be
   given by delivering it or by mailing it by first class mail to me at the Property Address above or at a different
   address if I give the Note Holder a notice of my different address.
        Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it
   by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am
   given a notice of that different address.
   8. OBLIGATIONS OF PERSONS UNDER THIS NOTE
        If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises
   made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or
   endorser of this Note is also obligated to do these things. Any person who takes over these obligations, including
   the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in
   this Note. The Note Holder may enforce its rights under this Note against each person individually or against all of
   us together. This means that any one of us may be required to pay all of the amounts owed under this Note.


   MULTISTATE FIXED RATE NOTE-Singlo Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT                     Form 3200 1/01
   ZAS6 : 03/03                                     (Pogo 2 of 4)
Case 1:18-cv-00570-JJM-LDA Document 1-2 Filed 10/15/18 Page 4 of 5 PageID #: 18




   9. WAIVERS
        I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
   Dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice
   of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts due have not
   been paid,
   10. UNIFORM SECURED NOTE
        This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections
   given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"),
   dated the same date as this Note, protects the Note Holder from possible losses which might result if I do not keep
   the promises which I make in this Note. That Security Instrument describes how and under what conditions I may
   be required to make immediate payment in full of all amounts I owe under this Note, Some of those conditions are
   described as follows:
            If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is
        not a natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
        written consent, Lender may require immediate payment in full of all sums secured by this Security
        Instrument, However, this option shall not be exercised by Lender if such exercise is prohibited by
        Applicable Law.
            If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
        provide a period of not less than 30 days from the date the notice is given in accordance with Section 15
        within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay
        these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this
        Security Instrument without further notice or demand on Borrower.




           SS THE AND(S) AND SEAL(S) OF THE UNDERSIGNED.

                                                                                                                  (Seal)
   FELrE D.         IC)
                      EIES                                                                                     • Borrower




                                                                                                                  (Seal)
                                                                                                              - Borrower




                                                                                                                  (Seal)
                                                                                                              - Borrower




   MULTISTATE FIXED RATE NOTE-Single Family-Fannie Mac/Freddie Mac UNIFORM INSTRUMENT                    Form 3200 1/01
   ZA87 05/03                                       (Page 3 of 4)
    Case 1:18-cv-00570-JJM-LDA Document 1-2 Filed 10/15/18 Page 5 of 5 PageID #: 19




                                                                                                    (Seal)
                                                                                                 -Borrower




                                                                                                    (Seal)
                                                                                                 -Borrower




                                                                                                    (Seal)
                                                                                                 - Borrower




             Pay to the order of '            PAY TO THE ORDER OF .
             Credit irate-as, bias            COUNTRYWIDE DOCUMENT CUSTODY SERVICES,
             without recOurekk                A. DIVISION OF TREASURY BANK, NA
                                              wirmour RECOURSE
            Domestiollisalt.",
                                              CREDIT NORTHEAST, INC.

                GARY '      MN
                VICE PRESIDENT                            CARAl3EDIAN
                                                    VICE PRESIDENT


Pay to the Order of                                         PAY TO THE ORDER OF
Countrywide Home Loans Inc.
Without r course
Countr vide Document Custody Services,
A       'on of Treasury Bank, N.A.                   COLS                        is, INC.
       Gallardo
Coll     Processing Officer
Countrywide Document Custody Services,                        itvizn I if ,r
A Division of Treastiry Bank, N.A.           Ono 4 of 4)     •Sit3T "          A;ly         Porm.3200 3/01

                                         •
